Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”), is entered into as of
May 15, 2014, by and between Cogent Communications Group, Inc., a Delaware
corporation (the “Company”), and Cogent Communications Holdings, Inc., a
Delaware corporation (“Holdings”).  Capitalized terms used in this Agreement but
not otherwise defined herein shall have the meanings ascribed to them in the
Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company and Holdings are parties to that certain Agreement and Plan
of Reorganization (the “Merger Agreement”) dated as of May 15, 2014, and
pursuant to which, the Company and Holdings have agreed that Holdings will
assume and agree to perform all obligations of the Company pursuant to the
Company’s 2004 Incentive Award Plan (as amended through February 20, 2013) (the
“Company Stock Option Plan”), each stock option agreement and/or restricted
stock agreement entered into pursuant to the Company Stock Option Plan
(collectively and together with the Company Stock Option Plan, the “Assumed
Agreements”) and each outstanding Company Option granted thereunder.

 

NOW, THEREFORE, in consideration of the promises and the covenants and
agreements contained in this Agreement, and intending to be legally bound
hereby, the Company and Holdings hereby agree as follows:

 

1.                                      Assignment.  Effective as of, but
subject to the occurrence of, the Effective Time, the Company hereby grants,
sells, assigns, transfers and delivers to Holdings all of the right, title and
interest of the Company in and to the Assumed Agreements.

 

2.                                      Assumption.  Effective as of, but
subject to the occurrence of, the Effective Time, Holdings hereby assumes and
agrees to pay, discharge or perform, as appropriate, all liabilities and
obligations of the Company under the Assumed Agreements.  In addition, Holdings
agrees that to the extent that any of the Assumed Agreements contains a
provision with respect to a “change of control” or other similar such occurrence
of the Company, that such provision shall apply in the event of a “change of
control” or other similar such occurrence of Holdings.

 

3.                                      Consideration.  In consideration of the
assumption by Holdings of all of the rights and obligations of the Company under
the Assumed Agreements, the Company agrees to pay all expenses incurred by
Holdings in connection with the assumption of the Assumed Agreements pursuant to
this Agreement.

 

4.                                      Conforming Changes.  Upon effectiveness
of the assignment contemplated by this Agreement, all references to the Company
or its predecessors in the Assumed Agreements are hereby deemed to be
automatically amended to be references to Holdings, except where the context
clearly dictates otherwise.

 

5.                                      Further Assurances.  Subject to the
terms of this Agreement and each of the Assumed Agreements, the parties hereto
shall from time to time after the date hereof, without further consideration,
execute, acknowledge and deliver such further acts, assignments, transfers,

 

--------------------------------------------------------------------------------


 

conveyances, assumptions and assurances as may be reasonably required to carry
out the intent of this Agreement, including, without limitation, entering into
amendments to the Assumed Agreements and notifying the other parties thereto of
such assignment and assumption.

 

6.                                      Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

7.                                      Counterparts.  This Agreement may be
executed in one or more counterparts, each of which when executed shall be
deemed to be an original but all of which shall constitute one and the same
agreement.

 

8.                                      Entire Agreement.  This Agreement
together with the Merger Agreement constitute the entire agreement and supersede
all other agreements and undertakings, both written and oral, among the parties,
or any of them, with respect to the subject matter hereof.  This Agreement may
not be amended or supplemented except by a written document executed by the
parties to this Agreement.

 

9.                                      Severability.  The provisions of this
Agreement are severable, and in the event any provision hereof is determined to
be invalid or unenforceable, such invalidity or unenforceability shall not in
any way affect the validity or enforceability of the remaining provisions
hereof.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Holdings have caused this agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

COGENT COMMUNICATIONS GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Robert N. Beury, Jr.

 

Name:

Robert N. Beury, Jr.

 

Title:

Vice President, Chief Legal Officer and Assistant Secretary

 

 

 

 

 

 

 

COGENT COMMUNICATIONS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Robert N. Beury, Jr.

 

Name:

Robert N. Beury, Jr.

 

Title:

Vice President, Chief Legal Officer and Assistant Secretary

 

Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------